Citation Nr: 1549816	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from July 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In addition, the issue of a TDIU was raised in the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) determined that, a claim for a TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, the Board construes that the issue of entitlement to a TDIU is part of the current claim.  See June 2015 rating decision (denying entitlement to a TDIU).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas.

2.  The Veteran meets the schedular criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) and the Veteran's service-connected PTSD with depression precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a schedular 70 percent rating, but no higher, for PTSD with depression, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The Veteran is individually unemployable by reason of his service-connected PTSD with depression disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim a TDIU is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  With regard to a higher rating for PTSD, the Veteran was provided with the relevant notice and information in a September 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran a SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

In an August 2012 VA psychiatry note, the Veteran reported that his depression had worsened and that he even considered killing himself several weeks earlier, but had since gotten rid of the gun.  The Veteran related that he had become withdrawn and stayed at home taking care of his wife who had Alzheimer's disease.  He was not hopeful for the future often and had lost weight with his decreased appetite.  He appeared mildly disheveled (sweaty mostly), but with clean appropriate clothes.  He exhibited an initially slightly dismissive attitude which improved through appointment with fair eye contact which was good by the end.  He had slight slowing.  He described occasional agitation with people who were supposed to support him.  His speech was not slurred or pressured.  His mood was overwhelmed and depressed.  His affect was mood congruent with hopelessness and desperation as well as some frustration and anger.  His thought content was focused on his  electricity possibly being turned off soon initially, then on the risk of going through a VA examination and being turned down.  He had chronic suicidal ideations, recently with plan.  He denied homicidal ideations.  His associations were linear and sometimes compromised by an overly negative outlook, but never from a psychotic standpoint.  There was no gross deficit in memory.  His concentration was mildly compromised by internal distress.  His insight and judgment were somewhat compromised, but judgment was better than expected in avoiding suicide and not sabotaging going to his VA examination altogether.  His GAF was 45-50.  

The Veteran was then afforded a VA examination in August 2012.  His GAF was 45.  The Veteran reported depression, low mood, poor sleep, no energy, no concentration, and  crying.  He had borderline intellectual functioning with an inability to do math, doubting his decisions,  and he did not feel equivalent to the level of others.  He was inept in figuring out how to initiate for himself.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He did not exhibit total occupational and social impairment.  The examiner noted that the Veteran's decisions were poorly thought out.  His last bad incident occurred a few weeks ago was when he became suicidal and obtained a gun with intent to shoot himself.  He had given the guns back to his neighbor who was keeping them.  He was taking medication, but had a history of non-compliance.  His mood was moderately depressed, but he had no suicidal ideation at this time.  The Veteran reported having feelings of detachment or estrangement from others.  The examiner noted that there was a restricted range of affect (e.g., unable to have loving feelings); a sense of a foreshortened future (e.g., does not expect to have a career, marriage, children or a normal life span); and difficulty concentrating.  The Veteran had anxiety; flattened affect; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; an inability to establish and maintain effective relationships; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that the Veteran also mismanaged his money in that he would never think ahead to whether he owed any upcoming bill.  He tended to be willing to help others with money, but thought of no consequences for himself. 

September 2012 VA clinical records noted that the Veteran had previously undergone a neuropsychological evaluation in August 2012 which showed that his cognitive performances, including confrontation naming, visual memory, narrative verbal recall, visual spatial skills, executive functioning, and processing speed were largely consistent with his low average premorbid cognitive abilities.  His attention performances were a relative strength.  A math disorder could be excluded given his history, but academic achievement testing was deferred given the focus on cognitive evaluation and his withdrawal from school.  The examiner noted that his medical and psychiatric issues could impact his cognition and academic performances.  Also, in September 2012, the Veteran reported that he was feeling inadequate at helping his ex-wife.  The examiner questioned whether the Veteran was properly taking his medication.  The Veteran had a low mood and hopelessness.  He had frequent suicidal ideation with limited intensity and duration, some specific plans, no intent, good self-control, limited dysphoria/symptoms, some risk factors and identifiable protective factors.  

In an April 2014 VA letter, it was noted that the Veteran had been admitted into the domiciliary for PTSD/coping skills track for treatment of his PTSD. 

In May 2014, the Veteran was afforded another VA examination.  The Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran was residing at an apartment complex with a 31 year old roommate.  He described some tension in the relationship with his roommate and conflicts over responsibilities for upkeep of the apartment.  He reported that he planned to move out of that apartment and move in with another veteran who was around age 65.  He did not have a date for making this change of residence as he had been living in the VA Domiciliary since April 10, 2014.  He reported he had few friends and tended to be socially withdrawn.  He felt estranged from his relatives.  He was friends with his roommate's mother.  He reported feeling socially comfortable in the therapy classes and to have made several friends there.  He reported enjoying recreation activities in the domiciliary.  The Veteran reported being able to complete all activities of daily living on an independent level.  He reported he had been able to maintain his personal appearance and hygiene.  He reported that he took his medications independently.  He was admitted to the VA Domiciliary on April 10, 2014 for treatment of depression and nightmares.  During the interview the Veteran tended to focus on multiple somatic complaints and the functional impairment they caused.  He reported having recurrent, involuntary, and intrusive distressing memories of the traumatic event from service as well as recurrent distressing dreams.  He experienced intense or prolonged psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event from service.  He exhibited avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event.  He also experienced avoidance of or efforts to avoid external reminders.  He had persistent and exaggerated negative beliefs or expectations about himself, others, and the world.  There was also persistent, distorted cognitions about the cause or consequences of the traumatic event and a persistent negative emotional state.  The Veteran had markedly diminished interest or participation.  He had feelings of detachment or estrangement from others.  The Veteran also had hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  His PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent evidence, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.

The Veteran has been assigned a 50 percent rating for PTSD.  However, he meets the criteria for a 70 percent rating, but not a 100 percent rating (but for his period of a temporary total rating From April 10, 2014 to June 30, 2014).  The Board finds that the Veteran has shown occupational and social impairment, with deficiencies in most areas, as indicated by the August 2012 VA examination report, and was within the scope of even the lowest GAF score of 45 which was indicative of serious symptoms.  The Board recognizes that on examination, the Veteran exhibited significant psychological symptoms, as well as on the other medical evaluations, and some cognitive dysfunction.  The Veteran has intermittent suicidal ideation which had increased to having a plan on at least one occasion several years ago and the Veteran testified that he had actually made numerous attempts.  However, total occupational and social impairment was not shown.  The Veteran does not have gross impairment in thought processes or communication.  He does not suffer from persistent delusions or hallucinations.  His behavior is not grossly inappropriate.  He is usually able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran has some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.  The Veteran also does not exhibit similar symptoms to those provided in the rating schedule, of similar "severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating are met, but no higher. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent.  

Extraschedular Considerations

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD with depression are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There was one hospitalization/domiciliary period, but not more than one, and marked interference with employment beyond what is specifically described in the rating criteria already is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The Veteran is service-connected for PTSD with depression, rated as 70 percent disabling.  The Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has had some sporadic employment during the appeal period, but does not retain employment consistently and has credibly testified that he has not been steadily employed for years.  See VA Form 21-8940 received in March 2015 (indicating sporadic employment since 2011 and completion of 4 years of high school); see also May 2015 VA Form 21-4138; June 2015 VA Form 27-0820.  The Board finds credible the testimony of the Veteran that his PTSD symptoms result in his unemployability due to anxiety attacks and other symptoms.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.






							(Continued on the next page)

ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD for the entire appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


